Honorable Robert S. Calvert    Opinion No. C-552
Comptroller of Public Accounts
Austin, Texas                  Re: Validity of appropriation
                                    to the Upper Red River Flood
                                    Control and Irrigation Dls-
Dear Mr. Calvert:                   trict.

     You have requested the opinion of our office on whether
the Upper Red River Flood Control and Irrigation District can
use the appropriation out of the General Revenue'Fund of the
State to the Upper Red River Flood Control and Irrigation
District. The Legislature in the current General Appropriation
Act (House Bill 12, 'Acts of the 59th Legislature, Regular
Session, 1965) made the following appropriation to the Upper
Red RIverFlood Control and' Irrigation District:
           "UPPER RED RIVER FLOOD CONTROL AND
                   IRRIGATION DISTRICT
                                  For the Year Ending
                                  August 31, 1966
There is hereby appropriated out
of the General Revenue Fund to
the Upper Red River Flood Con-
trol and Irrigation District for
the purpose of placing a water
gauging station at the Prairie
Dog Fork Bridge In Hall County,
and for the purpose of placing
a siltation gauge at said site
and for the necessary expenses
of travel, research, and other
expenses necessary in collect-
ing information necessary for
a study of the water potential-
ities of the Prairie Dog Fork
of the Red River, the sum of......       $5,000”

     The Upper Red River Flood Control and Irrigation Districf
was created by the provisions of Article 8280-122, Vernon's


                               -2667-
Honorable Robert S. Calvert, Page 2      Opinion Ho. C-552


Civil Statutes.   Ye quote the pertinent parts:
          "Section 1. Theze is hereby created
           within the State of Texas, in addition
           to the districts Into which the State
           has heretofore been divided, a conser-
           vation and reclamation district to be
           known as the 'Upper Red River Flood
           Control and Irrigation District'
           (hereinafter called the District) and
           consisting of that part of the State of
           Texas which is included within the
           Counties of Driscoe, Hall, and ChildfFess.
           Such District shall be and Is hereby de-
           clared to be a governmental agency ,and
           body politic and Corporate, with the pow-
           ers,,rights, privileges, and functions
           hereafter specified, and the creation
           of such District is hereby declared to be
           essential to the accomplishment oi the
           purposes of Section 59 of Article 16 of
           the Constitution of the State of Texas,
           including (to the extent hereafter
           authorized) the control, storing, pre-
           Bervation, and distribution of waters
           of the Prairie Dog Fork of Red Rdver and
           its tributaries for the purpose of pro-
           tecting the lives and property of the
           inhabitanta of the territory affected by
           the Prairie Dog Fork of ,Red River, its
           tributaries, and the streams to which it
           is a tributary, and in addition the
           reclamation, conservation, draining, and
           irrigation of lands within the District.
           Rothing in this Act or in any other Act
           or Law contained, however, shall be
           construed as authorizing the District to
           levy or collect taxes or assesmnents, or
           in any way to pledge the credit of the
           State.
          'Sec. 2. In accordance with the limitations
           and provisions of this Act, the District
           shall have and is hereby authorized to
           exercise the following powers, rights,
           privileges, and functions:



                             -2668-
Honorable Robert S. Calvert, Page 3     Opinion No. c-552


          "(a) to control, store, and preserve,
           within ,theboundaries of the District,
           the,waters of the Prairie Dog Fork of
           Red River and its tributaries, for the
           reclamation and Irrigation of the lands
           of the District, and to use, distribute,
           and sell the same, within the boundaries
           of the District for any such purpose;
          "(b) to prevent or aid in the prevention
           of damage to person or property from the
           waters of the Prairie Dog Fork of Red
           River and its tributaries;
          "(m) to make contracts and to execute
           instruments necessary or convenient to the
           exercise of the powers, rights, privileges,
           and functions conferred upon it by this
           Act;
          "(0) to do ,anyand all other acts or things
           necessary or convenient to the exercising
           of the powers, rights, privileges, or
           fun&tons conferred upon it by this Act or
           any other Act or law.
          "Sec. 8;   Any and every indebtedness,
           liability, or obligation of the District,
           for the payment of money, however entered
           into or incurred, and whether arising from
           contract, Implied contract or otherwise,
           shall be payable solely (1) out of revenue
           received by the District and not held in
           trust by virtue of any prior lien or aFree-
           e,     or (2) if the Board shall so determine
           out of any fund received by the District
           from grants or loans made to the District by
           the United States Government OF corporation
           or agency created by or designated by it.
           (Emphasis supplied)
     Section 59 of Article 16 of the Texas Constitution
provides for the creation of such a flood control and irriga-
tion district as 1s being here considered and expressly
declared that the carrying out of such purposes or uses shall
be "public rights and duties." We have heretofore held in



                             -2669-
                                                 -   .




Honorable   Robert S. Calve&,   Page 4   Opinion No. C-552


Opinion No. C-436, that this constitutional provision and
statutes enacted pursuant thereto are to be construed to-
gether and given a broad and liberal construction in order
to effectuate the Intent of the people and the legislature.
We also held that such a statute in view of the mandatory
public purpose and duty carries with It by necessary
implication the authority to do whatever is reasonably
necessary to effectuate soah purpose.
     It is well settled that water, floor control, and
irrigation districts possess such power8 as are expressly
granted by statute, and also those necessarily or fairly
implied, that are essential to the accompllsiamentof the
declared objects ana purposes of the districts. 94 C.J.S.
293, 294, 71, Waters, Seca. 321, 243(5); Attorney General's
Opinion C-436, supra.
     It affirmatively appears from the purporea and powers,
   ressly granted and those necessarily Implied, by Article
!zO-122 that the Legislature had the authority to make the
$5,000 appropriation out of the state's Qeneral Revenue
Fund, for the stated purposes.
     Section 8 of Art. 8280-122 merely requires that the Dis-
trict, in Incurring any Indebtedness, liability, or obligation
for the payment of money, shall pay for'same only out of
revenue recelved'by the District.and not held in trust by
virtue of any prior lien or agreement, or out of any fund
rek8ived by the District from grants or loans by the federal
government or agency created by or designated by It. We do
not construe the legislature~s language to prohibit expen-
ditures by the District from state legislative appropriations.
We construe the section of the statute as permitting the
District's expenditure of such a state legislative agpro-
prlation as was here made. Such state revenues are revenues
received by the District and not held In trust by virtue of
any prior lien or agreement!.
     The word "revenue" as ueed in the statute is neither
explained, defined, nor limited In its meaning. It should be
considered to have been used in its usual, ordinary sense so
as to Include any public moneys received by a state agency
or Its subdivisions from whatever source derived and in what-
ever manner. See 37A Words & Phrases 262, et seq., under
"Revenue"; and 1965 Pocket Part, p. 32, and caees cited.




                                -2670-
   .     -




Honorable Robert S. Calvert,    Page 5     Opinion No. c-552


     Giving the statute and the word "revenue" a liberal and
reasonable construction in the light of the declared public
policy of this state in such conservation legislation, we
therefore hold that the appropriation out of the General
Revenue Fund to said Distrlat may b8 validly expended by it
for the stated purposes.
                      SUMMARY
                      -------
                   Article 8280-122, Vernon's Civil
             Statutes, creating the Upper Red River
             Flood Control and Irrigation District,
             is sufficient pre-existing law to provide
             a basis for an appropriation, and the
             appropriation in question may be expended
             by the District for the,purposes stated
             therein.
                                  Yours very truly,
                                  WAOQORER CARR
                                  Attorney Qeneral


                                  ByL&.U
                                    Kerns B. TayWr
                                     Assistant

KBT:dl
APPROVED:
OPIEION COPMITTEE
W. V. &ppert, Chairman
Linward Shivers
Phillip Crawford
Malcolm Quick
Scott Garrison
APPROVED FOR THE ATTORNEY QENERAL
By:   T. B. Wright




                                ;2671-